DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 12/6/21. Claims 1-31 are pending. Claims 1-12 are withdrawn by restriction requirement. Claims 13 and 14 have been amended. Claims 13-31 have been examined. 
Response to Arguments
Applicant’s arguments filed 10/12/21 with respect to the rejection(s) of claim(s) 13-24, 26-29 under U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) have been fully considered and the amendments overcome the rejection. However, a new rejection has been made in view of Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) in view of Fuller et al (US2013/0144185) (“Fuller”).
Applicants arguments filed 10/12/21 with respect to the rejection of claim 14 has been fully considered and the amendment overcomes the prior rejection. However, a new rejection has been made in view of Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) in view of Fuller et al (US2013/0144185) (“Fuller”) and further in view of Belkin et al (US2013/0218145) (“Belkin”).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “receiving an indication of translaminar pressure gradient (TPG) associated with the patient eye; selecting a negative cavity fluid pressure set point pressure level based on the indication of TPG”. There is no support in the specification for the claimed limitation. The specification page 5, lines 12-19  recite “by lowering IOP and equalizing a translaminar pressure gradient (e.g. if CSF pressure is low), axonal transport can resume to meet metabolic needs of an optic nerve. Alternatively, raising IOP can equalize the translaminar pressure gradient (e.g., if the CSF pressure is high) and can allow axonal transport to resume.” However, there is no mention of “receiving an indication of translaminar pressure gradient”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) concepts performed in the human mind (including an observation, evaluation, judgement opinion). The claim recites receiving an indication of translaminar pressure gradient, selecting a negative cavity fluid pressure set point pressure level.

This judicial exception is not integrated into a practical application. The steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply. There are no additional elements claimed that integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 15-24, 26-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) in view of Fuller et al (US2013/0144185) (“Fuller”). 
Regarding claim 13, Smith discloses a method to optimize a treatment of glaucoma in a patient eye with an assembly (C2:L29-30), the assembly including a pressure source (vacuum pump within 
20forming the cavity over the patient eye (eye cup 20 is placed over the eye and makes a cavity, C3:L44-46) with the enclosure, wherein the enclosure does not contact the patient eye;
receiving an indication associated with the patient eye (the indication being a condition having an IOP condition, C3:L42-43);
selecting a negative cavity fluid pressure set point pressure level based on the indication (the cavity pressure applied is based on the serious of open angle glaucoma or IOP pressure of the patient, C4:L30-35); and 
applying the negativity cavity fluid pressure to the cavity at a set point pressure level (the cavity pressure is set to a pressure level, C3:L64-65) to treat glaucoma (C2:L1-2; C2:L34-35; C4:L21-27).  
Smith is silent regarding the enclosure of the cavity over the patients eye does not contact the patient eye. Dupps teaches an apparatus for applying pressure to the eye using goggles (Paragraph [00061). Where the goggle is placed over the entire eye such that the goggle rests at a position of the orbital bone structures surrounding the eye (Paragraph [00201). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the goggie of Smith surround the entire eye as taught by Dupps in order to safely apply a goggle to the entire eye to apply a pressure to the entire eye of the patient (Paragraph [00201] of Dupps).
Smith is silent regarding receiving an indication of translaminar pressure gradient (TPG) associated with the patient eye;
Selecting a negative cavity fluid pressure set point pressure level based on the indication of TPG; and 
Applying the negative cavity fluid pressure to the cavity at the set point pressure level to equalize the TPG associated with the patient eye for at least a duration sufficient to at least temporarily resume axonal transport across the lamina cribrosa of the patient eye to treat glaucoma. 
Fuller teaches an apparatus 100 for measuring an indication of translaminar pressure (Paragraph [0058]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the measuring device of Fuller to provide an indication of translaminar pressure in 
Regarding claim 15, Smith/Dupps/Fuller discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes applying fluid pressure at the set point pressure level in a range of less than 0 mmHg gauge to 30about -40 mmHg gauge (C2:L1-2; C2:L34-35; C4:L21-27).  
Regarding claim 16, Smith/Dupps/Fuller discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes applying fluid pressure at the set point pressure level in a range of about -5 mmHg gauge to about -20 mmHg gauge (C2:L1-2; C2:L34-35; C4:L21-27).  
Regarding claim 17, Smith/Dupps/Fuller discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes varying fluid pressure over time (where the pressure apparatus starts at a pressure of zero and increases to a desired level, C4: L21 -30; and then back to zero (this is necessarily done when treatment is over) then back to a desired level with treatment is done again, C5:L15-19; then back to zero (this is necessarily done when treatment is over); where negative/vacuum pressure is applied; C2:L35).  
Regarding claim 18, Smith/Dupps/Fuller discloses the method of claim 17, Smith further discloses wherein varying fluid pressure includes varying 10fluid pressure as a diurnal cycle (the varying fluid of pressure occurs with a first treatment and a second treatment the following day, C4:L50-52).  
Regarding claim 19, Smith/Dupps/Fuller discloses the method of claim 17, Smith further discloses wherein varying fluid pressure includes varying fluid pressure to increase the flow of an eye fluid through a trabecular meshwork in the patient eye (where Examiner makes notice applying vacuum pressure would increase the flow of an eye fluid through a trabecular meshwork and thereby have the same 
Regarding claim 20, Smith/Dupps/Fuller discloses the method of claim 13, Smith further discloses wherein applying fluid pressure includes adjusting the set point pressure level (patient with high IOP levels is subjected to a negative pressure to normalize the IOP pressure, C4:L50-54; where the pressure level may be adjusted, C4:L5-6).  
Regarding claim 21, Smith/Dupps/Fuller discloses the method of claim 20, Smith further discloses wherein adjusting includes adjusting the set point 20pressure level based at least in part on an indication of a physiological parameter associated with the patient eye (wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  
Regarding claim 22, Smith/Dupps/Fuller discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level to bring an indication of intraocular pressure (IOP) in the patient eye 25into a range of about 10 mmHg to about 21 mmHg (after two treatments a patients IOP may be 19 mmHg, C4:L50-55; the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6).
Regarding claim 23, Smith/Dupps/Fuller discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level based at least in part on at least one of an indication of intraocular pressure (IOP) or an indication of cerebrospinal fluid pressure (CSFP) (the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6)
Regarding claim 24, Smith/Dupps/Fuller discloses the method of claim 23, Smith further discloses wherein adjusting includes adjusting based at least in part on the indication of IOP (the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6).  
Regarding claim 26, Smith/Dupps/Fuller discloses the method of claim 20, Smith further discloses wherein adjusting includes adjusting the set point pressure level to equalize a translaminar pressure gradient in the patient eye (a patient with high IOP levels is subjected to a negative pressure to normalize 
Regarding claim 27, Smith/Dupps/Fuller discloses the method of claim 13, Smith further discloses comprising sensing an indication of pressure associated with the patient eye (“sensing an indication of pressure” is interpreted as measuring the IOP associated with the eye, wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33)  
Regarding claim 28, Smith/Dupps/Fuller discloses the method of claim 27, Smith further discloses wherein sensing includes sensing at least one of an indication of IOP in the patient eye, an indication of CSFP in the patient, or an indication of cavity pressure in the cavity (sensing an indication of pressure” is interpreted as measuring the IOP associated with the eye, wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  
Regarding claim 29, Smith/Dupps/Fuller discloses the method of claim 27, Smith further discloses wherein sensing includes sensing an indication of IOP in the patient eye (wherein the IOP of the patient is initially measured before pressure is applied, and the pressure level is adjusted based on the patients IOP, C4:L30-33).  
Regarding claim 31, Smith/Dupps/Fuller discloses the method of claim 27; yet, is silent regarding wherein sensing includes sensing an indication of cavity pressure in the cavity. Dupps teaches an apparatus for applying pressure to the eye using goggles (Paragraph [00061). Wherein the goggles have a transducer 60 (sensor) used to measure the pressure within the chamber 52 of the goggles (Paragraph [0022]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the goggles of Smith/Dupps to include a transducer to sense an indication of cavity pressure as taught by Dupps in order to quantify the level of pressure applied to the cavity (Paragraph [0026]). 


Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) in view of Fuller et al (US2013/0144185) (“Fuller”) as applied to claim 13 above and further in view of Belkin et al (US2013/0218145) (“Belkin”).
Regarding claim 2514, Smith/Dupps/Fuller discloses the method of claim 13; however, the modified invention is silent regarding the step: comprising selecting the patient presenting with an indication of normal tension glaucoma. Belkin teaches a system for treatment of glaucoma by using a laser energy to enhance flow of the aqueous humor through the trabecular meshwork (Paragraph [0007]). Where the system is used to treat normal tension glaucoma (Paragraph [0007]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have treated a patient with normal tension glaucoma with the modified invention of Smith/Dupps/Fuller as taught by Belkin since the treatment of enhancing flow of aqueous humor through the trabecular meshwork is effective for treatment of various types of glaucoma (Paragraph [0007]) and Smith teaches enhancing flow of aqueous humor through the trabecular meshwork (C5:L32-36 of Smith), one of ordinary skill in the art would look to the device of Smith to treat normal tension glaucoma.

Claims 23, 25 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US5601548) in view of Dupps et al (US2008/0086048) (“Dupps”) in view of Fuller et al (US2013/0144185) (“Fuller”) as applied to claim 13 above and further in view of Lenhardt et al (US2007/0123796) (“Lenhardt”).
Regarding claim 23, Smith/Dupps discloses the method of claim 21, Smith further discloses wherein adjusting includes adjusting the set point pressure level based at least in part on at least one of an indication of intraocular pressure (IOP) (the pressure level is adjusted based on the patients IOP, C4:L30-33, where the pressure level may be adjusted, C4:L5-6). Yet, is silent regarding adjusting the set point pressure level based on CSFP. 
Lenhardt, in the same field of art, teaches an eye sensor 230 that is a piezoelectric film, configured to be fitted over the eyelid to pick up vibrations of the eye that includes a CSF pressure level (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art at the time the 
Regarding claim 25, Smith/Dupps/Lenhardt discloses the method of claim 23, and Lendhardt further teaches wherein adjusting includes adjusting based at least in part on the indication of CSFP (Paragraph [0232] of Lendhardt).  
Regarding claim 30, Smith/Dupps discloses the method of claim 27; yet is silent regarding wherein sensing includes sensing an indication of CSFP in the patient.  
Lenhardt, in the same field of art, teaches an eye sensor 230 that is a piezoelectric film, configured to be fitted over the eyelid to pick up vibrations of the eye that includes a CSF pressure level (Paragraph [0232]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the goggles of Smith/Dupps to include the biosensor for sensing CSFP as taught by Lenhardt since an increase in CSF pressure of the brain on the globe of the eye, also increases IOP; and the biosensor of Lendhardt provides a method of measuring CSF pressure accurate with results (Paragraph [0005]) in order to use the CSF pressure level to determine the pressure within the eye and apply a specific pressure for treatment (Paragraph [0232] of Lenhardt).                                                                                                                                                                                   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             

/WADE MILES/Primary Examiner, Art Unit 3771